DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 11/16/2021 has been entered. Claims 1-10 are pending. Claims 7-10 have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al., (US 9893385 B1) hereinafter Nayar, in view of Yen (US 20160041230 A1).
Regarding Claim 1, Nayar discloses a battery management system (Nayar col. 2 lines 2-4) reading on an electronic device, comprising: 
a battery module (Nayar col. 12 lines 57-67) providing a power signal (col. 36 lines 64-67), wherein the battery module comprises one or more battery unit (col. 12 lines 8-10), 
the battery unit provides the power signal (col. 36 lines 64-67) a battery management system (BMS) (col. 20 lines 59-67), or a controller board (col. 22 line 6), reading on a controlling unit since it controls the operating state of the energy storage device (col. 21 lines 9-15) comprising:
a measurement sensor (col. 36 lines 39-45) coupled to the battery module (col. 37 lines 1-9) to measure and monitor the state of a battery (col. 25 lines 14-38), which is taken as the power signal of the battery module, to generate a measurement signal;

and generating a first controlling signal to the controlling unit of the battery module according to data analyzed and processed (col. 38 lines 5-8), that triggers a response from the control system (col. 38 lines 5-8), necessarily by way of a controlling signal, because the processor must transfer the information to the controller in the form of a signal (col. 28 lines 2-18), such that the battery module enters a shutdown mode (col. 19 lines 3-10), since it can turn off cells for balancing purposes. 
While Nayar does not explicitly give an example wherein the controlling signal is generated according to the power capacity of the battery module and a monitoring time, the Examiner notes that this limitation represents a functional limitation of the claimed electronic device. Patentability of product claims is based on the structure of the claimed product. Because the functional limitation does not provide any additional structure to the claimed electronic device product, it does not provide any additional patentable distinctiveness to the claim. As such, because Nayar discloses the claimed product structurally, and is capable of generating a controlling signal to control the battery module to enter a shutdown mode, the claim limitations are met.
Nayar further discloses the battery management system (BMS) (col. 20 lines 59-67), and further wherein the battery module comprises at least one battery cell (col. 31 lines 47-50), reading on a battery unit, which provides the power signal, and wherein the controlling signals control the operation of the battery such that it enters shutdown mode or normal operation (col. 38 lines 3-13). Nayar further discloses wherein the battery management system (controlling unit) may be coupled to the battery unit (col. 21 lines 16-34). 
However, Nayar does not disclose wherein the battery module further comprises a protection unit, a charging switch, a discharging switch, and the controlling unit, the protection unit is directly coupled between the battery unit and the charging switch, the discharging switch is directly coupled to the charging switch, and the controlling unit is directly coupled to the battery unit, the charging switch, and the discharging switch, wherein the measurement unit is directly coupled to the discharging switch of the battery module, and the processing unit is directly coupled to the controlling unit and the discharging switch and the measurement unit.
In a similar field of endeavor as it pertains to battery monitoring systems (Yen [0006], Fig. 2) Yen teaches a similar battery module “200” (Yen [0016]) comprising a protection unit, fuse “170” (Yen [0016]),
A charging switch “140” (Yen [0016]),
A discharging switch “150” (Yen [0016]),
A controlling unit comprising a processor “130” and storage medium “120” taken together (Yen [0016], described as working together to execute computer program to monitor the state of the battery [0015]) surrounded by the box in Fig. 2, reading on controlling unit since it controls the power supply mode of the battery “200” (Yen [0016]), similar to the controlling unit of Nayar. Yen teaches wherein a first terminal of protection unit “170” (Yen Annotated Fig. 2 below) is directly coupled to the battery unit “110” (Yen annotated Fig. 2)
A second terminal of the protection unit “170” (Yen annotated Fig. 2) is directly coupled to a first terminal of the charging switch “140” (Yen annotated Fig. 2),
The discharging switch “150” is directly coupled to a second terminal of the charging switch “140” (Yen annotated Fig. 2),

And the protection unit “170” is a fuse (Yen [0016]).
Yen further teaches wherein a detection unit “160” (Yen [0016]), synonymous to the measurement unit of Nayar since it detects voltage and current information of the cell (Yen [0016]), is directly coupled to the discharging switch “150” via controlling unit “120”, “130” (Yen Annotated Fig. 2),
And processor “130” (Yen [0016]) synonymous to the processing unit of Nayar, is directly coupled to the controlling unit since it is integrally part of the controlling unit “120”, “130” (Yen Annotated Fig. 2, [0015]-[0016]), discharging switch “150” (Yen Annotated Fig. 2), and the measurement unit “160” (Yen Annotated Fig. 2). Yen teaches wherein the fuse prevents the battery cell from large current loads, thus protecting the battery (Yen [0016]). Further, the controlling unit system allows for monitoring of the battery operating status.

    PNG
    media_image1.png
    505
    707
    media_image1.png
    Greyscale

Yen Annotated Fig. 2
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electronic device of Nayar to include a protection unit, such as a fuse, a charging switch, and a discharging switch, in the particular locations as taught by Yen, in order to improve safety while still being able to control the charge and discharge function of the battery unit as a response to monitoring status data of the battery.
Regarding Claim 2, Nayar discloses all of the claim limitations as set forth above. Nayar further discloses that cells may exhibit self-discharge that may not be identical in every cell (Nayar col. 20 lines 8-12), and the control system can monitor and control cells to ensure the voltage does not drop below the discharge cut-off (col. 20 lines 47-68). Furthermore, Nayar discloses that the electrical signal, such as a drop in discharge capacity can be detected (col. 36 lines 64-67) and that the control system may receive signals, analyze the signals, and the processing may trigger a response from the control system, 
Regarding Claim 3, Nayar discloses all of the claim limitations as set forth above. Nayar further discloses an alarm signal (Nayar col. 23 lines 40-44) is included to detect or correct a cell breach (col. 23 lines 34-40). The Examiner notes that the limitation “wherein after the battery module enters the shutdown mode, the processing unit further compares the power capacity of the battery module with a second predetermined value, when the power capacity of the battery module is less than the second predetermined value, the processing unit generates an alarm signal, and when the power capacity of the battery module is not less than the second predetermined value, the processing unit continues to compare the power capacity of the battery module with the second predetermined value, wherein the second predetermined value is less than the first predetermined value,” is a recitation of intended use. 
Regarding Claim 4, Nayar discloses all of the claim limitations as set forth above. Nayar further discloses wherein the device further comprises a human interface button (Nayar col. 23 lines 24-26), which may be used as a power on switch (col. 23 lines 24-26), coupled to the processing unit via BMS (col. 23 lines 17-25). The skilled artisan understands that when the power on button is triggered by the user, it necessarily creates a boot signal, which the processing unit then generates a controlling signal to enter normal operation mode. The Examiner notes that the limitation “wherein after the battery module enters the shutdown mode, the processing unit further determines whether a boot signal or an external power signal is received, when the processing unit determines that the boot signal or the external power signal is received, the processing unit generates a second controlling signal, such that the battery module releases the shutdown mode to enter the normal operation mode, and when the processing unit determines that the boot signal or the external power signal is not received, the processing unit continues to determine whether the boot signal or the external power signal is received,” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed electronic device product, it does not provide any additional patentable distinctiveness to the claim. As such, since Nayar discloses the battery management system including the processor, a human interface button that can generate a boot signal, and the ability to monitor and control the cells such that they 
Regarding Claim 5, Nayar discloses all of the claim limitations as set forth above. Nayar discloses the battery management system (BMS) (Nayar col. 20 lines 59-67), and wherein the controlling signals control the operation of the battery such that it enters shutdown mode or normal operation (col. 38 lines 3-13). 
However, Nayar does not explicitly disclose wherein the controlling unit receives the first controlling signal and the second controlling signal, and controls operations of the charging switch and the discharging switch according to the first controlling signal and the second controlling signal, such that the battery enters the shutdown mode or the normal operation mode. 
The Examiner notes that the limitation “the controlling unit receives the first controlling signal and the second controlling signal, and controls operations of the charging switch and the discharging switch according to the first controlling signal and the second controlling signal, such that the battery enters the shutdown mode or the normal operation mode,” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed electronic device product, it does not provide any additional patentable distinctiveness to the claim. As such, since Nayar discloses the battery management system including the processor, the controlling unit, and the ability to monitor and control the cells such that they can be shut off or remain on in response to analyzing signals collected from the battery cells, it is taken to be capable of the claimed function.
Regarding Claim 6, Nayar discloses all of the claim limitations as set forth above. Nayar further discloses wherein the device further comprises a human interface button (Nayar col. 23 lines 24-26), reading on a triggering unit, coupled to the processing unit via BMS (col. 23 lines 17-25) which can power off the battery module (col. 23 lines 24-26). The skilled artisan understands that when the power .

Response to Arguments
Applicant’s arguments, filed 11/16/2021, with respect to the rejection of claims 1-6 under 35 USC 103 over Nayar in view of Kim have been fully considered and are persuasive, since neither references explicitly disclose wherein the protection unit is a fuse.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 USC 103 under Nayar in view of Yen (US 20160041230 A1) (newly cited), which teaches a protection unit being a fuse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721